
	
		I
		112th CONGRESS
		2d Session
		H. R. 3914
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2012
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Export Apple Act to permit the export of
		  apples to Canada in bulk bins without certification by the Department of
		  Agriculture.
	
	
		1.Bulk shipment of apples to
			 Canada
			(a)Bulk shipment of
			 apples to CanadaThe Export
			 Apple Act is amended by inserting after section 4 (7 U.S.C. 584) the following
			 new section:
				
					4A.Notwithstanding any other provision of this
				Act, apples may be shipped to Canada in bulk bins without complying with the
				provisions of this
				Act.
					.
			(b)Definition of
			 bulk binSection 9 of the Export Apple Act (7 U.S.C. 589) is
			 amended by adding at the end the following new paragraph:
				
					(5)The term bulk bin means a
				bin that contains a quantity of apples weighing more than 100
				pounds.
					.
			(c)RegulationsNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 of Agriculture shall issue regulations to carry out the amendments made by this
			 Act.
			
